 Case 1:19-cr-00099-TSE Document 141 Filed 04/16/21 Page 1 of 1 PageID# 569
                                                                                            FILED   _
                                                                                        m nPi-M COURT




                      IN THE UNITED STATES DISTRICT COURT FOR
                           THE EASTERN DISTRICT OF VIRGINIA                                  districtcourT

                                       Alexandria Division


UNITED STATES OF AMERICA                              Criminal No. l:19-CR-99-TSE


                V.



CHRISTOPHER WARREN LAPP,

Defendant.



                         MOTION FOR DISMISSAL OF COUNT FOUR


       Pursuant to the plea agreement with Defendant Christopher Warren Lapp,the United States

hereby moves this Honorable Court to dismiss Count Four ofthe pending indictment.



                                              Respectfully submitted,

                                              Raj Parekh
                                              UNITED STATES ATTORNEY




                                               ijifUHAOOAn fti/vq
                                              Maureen C. Cain
                                              Assistant United States Attorney
                                              United States Attorney's Office
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Phone:(703)299-3892
                                              Email: Maureen.Cain@.usdoi.gov
